Title: To Benjamin Franklin from Robert Morris, 5 October 1782
From: Morris, Robert
To: Franklin, Benjamin


Sir
Office of Finance 5th. October 1782.
I have the Pleasure to enclose you the Copy of an Act of Congress of the ninth of September last. I shall make no Comments on this Act which as it relieves you from farther Trouble and Anxiety on the Subject it relates to will I am sure be agreable.

I am Sir Your Excellency’s most obedient & humble Servant
Robt Morris
His Excellency Doctor Franklin.
 
Endorsed: Office of Finance Oct 5. 1782
